—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered April 9, 1998, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecution established a sufficient chain of custody of the narcotics recovered from the defendant upon his arrest, and prosecution witnesses provided reasonable assurances of *291the identity of the narcotics and of their unchanged condition (see, People v Julian, 41 NY2d 340, 343; People v Duke, 235 AD2d 547; People v Jason, 210 AD2d 256; People v McIntyre, 175 AD2d 637, 638; People v Griffith, 171 AD2d 678). O’Brien, J. P., Joy, Florio and H. Miller, JJ., concur.